        Case 3:15-cv-03820-JD Document 548-2 Filed 08/13/19 Page 1 of 22


 1   Joseph W. Cotchett (State Bar No. 36324)
     Adam J. Zapala (245748)
 2   Elizabeth T. Castillo (280502)
     Tamarah P. Prevost (313422)
 3   COTCHETT PITRE & McCARTHY LLP
     840 Malcolm Road, Suite 200
 4   Burlingame, CA 94010
     Telephone: (650) 697-6000
 5   Facsimile: (650) 697-0577
     jcotchett@cpmlegal.com
 6   azapala@cpmlegal.com
     ecastillo@cpmlegal.com
 7   tprevost@cpmlegal.com
 8   Interim Lead Class Counsel for Indirect Purchaser Plaintiffs
 9

10

11                             UNITED STATES DISTRICT COURT
12                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
13                                  SAN FRANCISCO DIVISION
14
     IN RE RESISTORS ANTITRUST                        Case No. 3:15-cv-03820-JD
15   LITIGATION
16                                                    DECLARATION OF ADAM J. ZAPALA IN
     THIS DOCUMENT RELATES TO:                        SUPPORT OF INDIRECT PURCHASER
17                                                    PLAINTIFFS’ NOTICE OF MOTION AND
     ALL INDIRECT PURCHASER                           MOTION FOR AWARD OF ATTORNEYS’
18   PLAINTIFF ACTIONS                                FEES; REIMBURSEMENT OF
                                                      EXPENSES; AND CLASS
19                                                    REPRESENTATIVE SERVICE AWARDS
20                                                    Date: December 12, 2019
                                                      Time: 10:00 a.m.
21                                                    Place: Courtroom 11, 19th Floor
                                                      Judge: Hon. James Donato
22

23

24

25

26

27

28
     Declaration of Adam Zapala in Support of Indirect Purchaser Plaintiffs’ Motion For Award
     of Attorneys’ Fees; Reimbursement of Expenses; and Class Representative Service Awards;
     Case No. 3:15-cv-03820-JD
         Case 3:15-cv-03820-JD Document 548-2 Filed 08/13/19 Page 2 of 22




 1   I, Adam J. Zapala, declare as follows:

 2          1.     I am an attorney duly licensed to practice law in the State of California and admitted to

 3   practice in this Court and the courts of the State of California. I am a partner with Cotchett, Pitre &

 4   McCarthy, LLP (“CPM”), and my firm is the court-appointed Lead Counsel for the Indirect Purchaser

 5   Plaintiffs (“IPPs”). The matters described herein are based on my personal knowledge, and if called

 6   as a witness, I could and would testify competently thereto. I make this declaration pursuant to 28

 7   U.S.C. § 1746.

 8          2.     I make this declaration in support of IPPs’ Motion for Award of Attorneys’ Fees;

 9   Reimbursement of Expenses; and Class Representative Service Awards.

10          3.     Attached hereto as Exhibit 1 is CPM’s firm resume, which briefly describes CPM’s

11   experience in antitrust and class action litigation, among other practice areas.

12          4.     I, or members of my law firm, have been involved in every aspect of this case since its

13   inception. I have personally overseen the vast majority of the work performed in this litigation on

14   behalf of the IPP Class. The court appointed CPM Interim Lead Class Counsel on December 21,

15   2015 before it was transferred to this Court for further proceedings due to Judge Whyte’s impending

16   retirement. Dkt. 89.

17          5.     Lead Counsel for IPPs has prosecuted this litigation solely on a contingent-fee basis,

18   and has been at risk that it would not receive any compensation for prosecuting the claims against

19   Defendants. While CPM has devoted its time and resources to this matter, it has foregone other legal

20   work for which it would have been compensated.

21          6.     The purpose of this declaration is to summarize (a) the factual and procedural history

22   of the litigation, (b) the work performed by Lead Counsel for IPPs and Supporting Counsel, 1 (c) the

23   time expended in prosecuting this Action, (d) the costs and expenses for which counsel seek

24   reimbursement, (e) the steps Lead Counsel for IPPs employed to ensure the efficient management of

25

26
        1
           “Supporting Counsel” refers to a number of attorneys and law firms that assisted Lead Counsel
27
     for IPPs in the prosecution of this litigation. Declarations and exhibits attesting to the amount of time
28   and expenses Supporting Counsel incurred can be found at Exhibits 7-16 to this Declaration.
     Declaration of Adam Zapala in Support of Indirect Purchaser Plaintiffs’ Motion For
     Award of Attorneys’ Fees, Reimbursement of Expenses, and Class Representative                           1
     Service Awards; Case No. 3:15-cv-03820
         Case 3:15-cv-03820-JD Document 548-2 Filed 08/13/19 Page 3 of 22




 1   this complex litigation, and (f) the diligent efforts undertaken by the eight IPP Class Representatives,

 2   warranting their requested service awards.

 3                   INTRODUCTION AND SUMMARY OF WORK PERFORMED

 4          7.     During this hard-fought litigation, Lead Counsel for IPPs supervised and directed the

 5   work performed by Supporting Counsel to ensure that it was accomplished effectively and efficiently.

 6          8.     As this Court knows well from the over 546 docket entries, this case has been

 7   vigorously contested by some of the most sophisticated defense counsel in the country.

 8          9.     To date, Lead Counsel for IPPs performed the following work:

 9               • Conducted an initial investigation of the case to develop the theories of liability and the
                   facts that formed the basis of the allegations against Defendants. This research included
10                 a review of publicly-available information regarding the Resistors industry and
                   consultation with industry experts and economists;
11
                 • Drafted and extensively researched the indirect purchaser complaint, and three
12                 comprehensive consolidated amended complaints detailing Defendants’ violations of
                   the antitrust laws, which were initially submitted under seal and later filed in the public
13                 record (Dkt. 1, 126-4 (141), 329, and 402);
14               • Conducted exhaustive legal research regarding the Class’ claims and the defenses
                   thereto, particularly with respect to Defendants’ multiple rounds of motions to dismiss;
15
                 • Opposed and, on the whole, prevailed after extensive rounds of hard-fought motions to
16                 dismiss. Defendants filed eight motions with arguments covering the statute of
                   limitations, standing, the sufficiency of the conspiracy allegations under Twombly and
17                 Iqbal, the sufficiency of the complaint in light of the numerous state laws under which
                   IPPs sued, among several other attacks on the pleadings;
18
                 • Propounded several sets of discovery that – after extensive meeting and conferring with
19                 Defendants and motion practice before this Court – resulted in identifying the relevant
                   document custodians and the production of more than 2.7 million documents (10.5
20                 million pages and 1.4 terabytes) in addition to approximately 500 gigabytes of
                   electronic transactional data;
21
                 • Drafted, met and conferred, negotiated and entered into agreements with Defendants
22                 over several case management documents, such as the Stipulation and Order
                   Concerning the Discovery of Electronically Stored Information and Hard Copy
23                 Documents (“ESI”) (Dkt. 252) the Protective Order (Dkt. 122), the Stipulation and
                   Order Concerning Expert Discovery (Dkt. 215), the Stipulation and Order re Discovery
24                 Limits (Dkt. 308) and several other similar documents that contribute to the effective
                   and efficient administration of this litigation;
25
               • Engaged in multiple, extended discovery meet and confers with Defendants concerning
26                the appropriate document custodians for each corporate family, the appropriate
                  English-language search terms, the appropriate Japanese-language search terms and
27                other search mechanisms that would assist Defendants in identifying and producing
                  responsive documents;
28
     Declaration of Adam Zapala in Support of Indirect Purchaser Plaintiffs’ Motion For
     Award of Attorneys’ Fees, Reimbursement of Expenses, and Class Representative                 2
     Service Awards; Case No. 3:15-cv-03820
        Case 3:15-cv-03820-JD Document 548-2 Filed 08/13/19 Page 4 of 22




 1               • Organized teams of lawyers that reviewed, searched, and extensively coded and
                   analyzed these documents—most of which were in Japanese (or Korean, or Chinese)
 2                 and required translations;
 3               • Engaged in extensive non-party discovery, including issuing comprehensive subpoenas
                   for documents to 25 non-party distributors of resistors to obtain their transactional data
 4                 for both their purchases of resistors from Defendants and their sales of resistors to IPPs;
 5               • Propounded Interrogatories and issued Rule 30(b)(6) deposition notices;
 6               • Answered several sets of discovery propounded by Defendants, including
                   Requests for Production of Documents, and Interrogatories;
 7
                 • Contended with seriatim discovery disputes and many motions to compel,
 8                 concerning document custodians, search terms, and other matters;
 9               • Prepared for and took the depositions of 15 fact and 30(b)(6) witnesses from
                   Defendants;
10
                 • Prepared for and defended the depositions of one of the IPP Class
11                 Representatives prior to settlement;
12               • Engaged and consulted extensively with industry experts, economists, and
                   statisticians on issues pertaining to electronic discovery, liability, class
13                 certification, and damages, throughout the course of the Action;
14               • Engaged in protracted settlement discussions and mediations with the Settling
                   Defendants, see, e.g., Dkt. 514-3, 514-4, 514-5, 514-6, 514-7; Zapala Decl. in
15                 Support of Motion for Preliminary Approval;
16               • Engaged and retained class action notice experts to develop a robust notice
                   program; and
17
                 • Engaged in preparations with experts regarding IPPs’ expected motion for class
18                 certification.
19         10.     Throughout this arduous litigation, IPPs have faced substantial risks. IPPs have faced:

20
                 • The risk of litigating against some of the largest and most sophisticated law firms in
21                 the world with seemingly limitless resources;
22               • The risk that the consolidated complaints would not withstand the extensive
                   individual and joint motions to dismiss;
23
                 • The risk that even if IPPs were able to obtain a favorable settlement or judgment, that
24                 the financial condition or bankruptcy of a Defendant would materially change or lessen
                   the amount of the settlement;
25
                 • The risk that Defendants would, and in fact did, vehemently contest their participation
26                 in the alleged conspiracy;
27               • The risk that Defendants would prevail on their arguments at summary judgment or
                   any other phase of this litigation;
28
     Declaration of Adam Zapala in Support of Indirect Purchaser Plaintiffs’ Motion For
     Award of Attorneys’ Fees, Reimbursement of Expenses, and Class Representative                          3
     Service Awards; Case No. 3:15-cv-03820
         Case 3:15-cv-03820-JD Document 548-2 Filed 08/13/19 Page 5 of 22



                  • The risk that each Defendant would successfully argue that despite the existence of an
 1                  antitrust conspiracy, IPPs suffered no “antitrust impact” and no damages were caused
                    as a result;
 2
                  • The risk of not achieving class certification;
 3
                  • The risk of trying this antitrust case when several courts have commented that such a
 4                  task is “notoriously complex,” Weseley v. Spear, Leeds & Kellogg, 711 F. Supp. 713,
                    719 (E.D.N.Y. 1989); and
 5
                  • The changing landscape of the law with respect to civil antitrust actions, proving
 6                  damages and class actions generally.
 7                   CONSOLIDATED COMPLAINTS AND MOTIONS TO DISMISS

 8          11.     Cotchett, Pitre & McCarthy, LLP (“CPM”) filed the indirect purchaser complaint in

 9   this case on September 3, 2015 in the Northern District of California on behalf of Makers LED. Dkt.

10   1. This complaint was the product of many hours of investigation and research by CPM.

11          12.     On September 4, 2015, IPPs filed an administrative “Motion to Consider Whether

12   Cases Should be Related” with Microsystems Development Technologies, Inc. v. Panasonic

13   Corporation et. al., Case No. 5:15-cv-03820-RMW (Dkt. 6), which was granted by Honorable Judge

14   Ronald Whyte on September 28, 2015. Dkt. 8.

15          13.     IPPs filed their unopposed Motion to Appoint Cotchett, Pitre and McCarthy LLP

16   Interim Lead Plaintiffs’ Counsel on November 20, 2015. Dkt. 68.

17          14.     Judge Whyte granted IPPs’ unopposed motion on December 21, 2015. Dkt. 89

18          15.     On June 29, 2016, this case was re-assigned to this Court in light of Judge Whyte’s

19   anticipated retirement. Dkt. 151.

20          16.     On May 27, 2016, IPPs filed under seal a 67-page, factually-detailed Consolidated

21   Class Action Complaint (“CCAC”). Dkt. 126-4. The CCAC initially named 5 Defendant families

22   and outlined price-fixing conspiracies with respect to some overlapping Defendants and some

23   independent Defendants regarding linear resistors.

24          17.     This CCAC was the result of considerable work.           Lead Counsel for IPPs spent

25   significant time researching legal, economic, and factual issues. Plaintiffs alleged a global price-

26   fixing conspiracy for linear resistors, which are found in countless electronic devices, that was carried

27   out in Japan, the United States, and other parts of the world through agreements to fix prices and

28
     Declaration of Adam Zapala in Support of Indirect Purchaser Plaintiffs’ Motion For
     Award of Attorneys’ Fees, Reimbursement of Expenses, and Class Representative                          4
     Service Awards; Case No. 3:15-cv-03820
            Case 3:15-cv-03820-JD Document 548-2 Filed 08/13/19 Page 6 of 22




 1   restrict output. Defendants included five Japanese electronics companies and each of their U.S.

 2   subsidiaries. As such, Japanese documents had to be reviewed and translated to supplement factual

 3   allegations and to ensure that the classes’ claims survived any challenges under Twombly.

 4            18.   In response to IPPs’ CCAC, on August 24, 2016, Defendants filed a motion to dismiss

 5   on behalf of all Defendants alleging that IPPs claims 1) were barred by the statute of limitations, 2)

 6   failed under Twombly for failing to properly allege a conspiracy, 3) insufficiently plead fraudulent

 7   concealment, and 4) failed to state violations of State Consumer Protection and Unfair Competition

 8   Laws under Florida, New York, and California law. Dkt. 205. The same day, the U.S. subsidiary

 9   Defendants moved to dismiss IPPs’ complaint, arguing IPPs had not sufficiently alleged their specific

10   participation in the conspiracy with particularity. Id.

11            19.   IPPs opposed each motion. Following oral argument, on September 5, 2017, the Court

12   granted Defendants’ motion to dismiss IPPs complaint with leave to amend, due in part to “a gap in

13   the allegations between 2009 and 2013.” Dkt. 326, at 8. As such, the Court did not consider the

14   merits of the U.S. subsidiary defendants’ motion to dismiss. Id.

15            20.   In response to the Court’s guidance in the order on Defendants’ motions to dismiss,

16   IPPs added substantial additional factual allegations, incorporating them into an Amended

17   Consolidated Class Action Complaint (“ACCAC”) on October 3, 2017. Dkt. 329.

18            21.   All Defendants filed a Joint Motion to Dismiss IPPs’ Florida State Law Claims for

19   Lack of Standing on November 3, 2017, Dkt. 344, and that same day, the U.S. Subsidiary Defendants

20   submitted a Joint Motion to Dismiss IPPs’ Complaint. Dkt. 346.

21            22.   And once again, IPPs prepared thorough briefing to oppose these motions on December

22   4, 2017 (Dkt. 350, 351). Defendants submitted Joint Reply briefs on December 19, 2017. Dkt. 357,

23   358.

24            23.   On January 22, 2018, this Court largely denied Defendants’ motion, finding IPPs had

25   alleged plausible conspiracy claims. Dkt. 384. The Court also rejected Defendants’ arguments

26   regarding statutes of limitations, and found “sufficient allegations against each U.S. subsidiary

27   defendant.” Id.

28
     Declaration of Adam Zapala in Support of Indirect Purchaser Plaintiffs’ Motion For
     Award of Attorneys’ Fees, Reimbursement of Expenses, and Class Representative                       5
     Service Awards; Case No. 3:15-cv-03820
         Case 3:15-cv-03820-JD Document 548-2 Filed 08/13/19 Page 7 of 22




 1          24.    The Second Amended Consolidated Class Action Complaint (“SACCAC”) was filed

 2   March 5, 2018 (Dkt. 402) and became the operative complaint in this matter.

 3                                      THE DISCOVERY PROCESS

 4          A.     Written Discovery

 5          25.    This case was unquestionably complex. It has involved both substantial amounts of

 6   discovery, as well as a multitude of disputes with Defendants. As reflected in the Court’s docket,

 7   IPPs have been forced to fight for many categories of discovery that they have sought.

 8          26.    IPPs propounded substantial written discovery on all Defendants. On November 1,

 9   2016, IPPs served a First Request for Production of Documents. This RFP included 50 requests and

10   sought a comprehensive set of financial, organizational, conspiracy-related and transactional

11   documents. At the same time, IPPs served their First Set of Interrogatories on Defendants, requiring

12   that Defendants identify information relevant to chains of distribution, trade associations, and pricing.

13          27.    Because of the need to prove a worldwide conspiracy and gather documents from a

14   variety of institutional (e.g., trade associations) and related parties (e.g., sales agents), as well as

15   proving pass-through of the overcharge to the IPP Class, IPPs also engaged in substantial non-party

16   discovery in this litigation. IPPs propounded Rule 45 document subpoenas on 25 non-party resistors

17   distributors. These document subpoenas sought information concerning the non-party distributors’

18   purchases of resistors from Defendants and their sales of resistors to the IPP class.

19          B.     The Meet and Confer Process and Motion Practice Before the Court

20          28.    Moreover, throughout this litigation Defendants have vigorously contested this case,

21   challenging IPPs’ legal theories of liability, whether the facts support Defendants’ level of

22   involvement in such a conspiracy, and the damages for which each Defendant may be liable.

23          29.    IPPs reached agreement with the various Defendants for them to search and collect

24   from a substantial number of document custodians’ files. IPPs also negotiated and reached agreement

25   with Defendants after extensive discussions concerning English and Japanese ESI search terms. The

26   parties also negotiated extensively over, and reached agreement concerning, an ESI Stipulation and

27   Order. Dkt. 249.

28
     Declaration of Adam Zapala in Support of Indirect Purchaser Plaintiffs’ Motion For
     Award of Attorneys’ Fees, Reimbursement of Expenses, and Class Representative                          6
     Service Awards; Case No. 3:15-cv-03820
         Case 3:15-cv-03820-JD Document 548-2 Filed 08/13/19 Page 8 of 22




 1          30.    After the service of the aforementioned discovery and multiple rounds of objections

 2   from Defendants, the parties held extensive meet and confer negotiations over the scope of the

 3   requests, document custodians, a search term protocol, an ESI protocol, and a discovery

 4   limitations/plan protocol.

 5          31.    IPPs made every effort to engage with Defendants to resolve discovery disputes that

 6   arose in connection with the documents and data IPPs sought to prove their claims, or in preparation

 7   for class certification. IPPs drafted dozens of meet and confer letters, and participated in countless

 8   corresponding telephone calls, often with counsel for multiple Defendants.

 9          32.    IPPs were often required to consult with their retained experts, in order to negotiate

10   with Defendants or non-parties on their transactional data requests, to ensure they were fighting for

11   what was necessary and usable for their experts. This took additional time and added complexity to

12   the meet and confer process.

13          33.    When meet and confer efforts did not successfully resolve the parties’ discovery

14   disputes, IPPs, either alone or jointly with DPPs, drafted and filed twelve Discovery Letter Briefs,

15   seeking the Court’s assistance in resolving various discovery issues.

16          34.    As this Court knows, there has been extensive motion practice regarding a wide range

17   of discovery issues in this case. By way of examples, discovery letter briefs were drafted and filed

18   by IPPs on October 19, 2016 regarding ESI discovery (Dkt. 231); on December 21, 2016 regarding

19   custodians (Dkt. 256); on December 21, 2016 regarding KOA Priority Custodians (Dkt. 257); on

20   January 30, 2017 regarding search terms (Dkt. 281); on February 13, 2017 regarding Defendant

21   Panasonic’s custodians (Dkt. 287); on April 17, 2017 regarding a proposed discovery order (Dkt.

22   293); on April 18, 2017 regarding a dispute with Defendant HDK about search terms (Dkt. 294); on

23   May 31, 2017 regarding Defendant KOA’s foreign sales data (Dkt. 309); on August 11, 2018

24   regarding Defendant KOA custodians (Dkt. 319); on December 18, 2017 regarding a discovery

25   dispute with Defendant ROHM (Dkt. 355); and on May 11, 2018 regarding a motion to compel the

26   deposition of KOA witness Hideki Matsushita. (Dkt. 431).

27
28
     Declaration of Adam Zapala in Support of Indirect Purchaser Plaintiffs’ Motion For
     Award of Attorneys’ Fees, Reimbursement of Expenses, and Class Representative                       7
     Service Awards; Case No. 3:15-cv-03820
         Case 3:15-cv-03820-JD Document 548-2 Filed 08/13/19 Page 9 of 22




 1           35.   These briefs were most often drafted and finalized only after obtaining consensus from

 2   others: DPPs, or in some cases, IPPs’ experts, and were largely successful in requiring the production

 3   of important documents, custodians, or search terms.

 4           36.   IPPs also spent significant time and resources in discovery negotiations concerning

 5   Defendants’ production of transactional sales data. By any measure, the transactional data produced

 6   in this litigation is voluminous. Defendants and third-parties have produced over 500 gigabytes of

 7   sales data, reflecting many millions of transactions. IPPs and their experts spent significant time

 8   attempting to understand the data and make use of it for purposes of their class certification analysis

 9   and damages. This process often required close consultation between IPPs and their experts for

10   purposes of clarifying the data and normalizing it for use by the experts in support of class

11   certification. IPPs also propounded multiple sets of questions seeking clarification from Defendants

12   regarding their data. In some cases, this required multiple sets of questions to a single Defendant

13   family. Often answers to IPPs’ questions required follow up questions as answers required more

14   questions.

15           C.    ESI, Expert Discovery, and Protective Orders

16           37.   The parties also spent significant time and effort setting forth the ground rules for this

17   complex litigation. The parties negotiated, and the Court entered, a Stipulation and Order Regarding

18   the Production of Electronically-Stored Information and Hard Copy Documents (“ESI”) (Dkt. 252),

19   a Stipulation and Order Concerning Expert Discovery (Dkt. 215), and a Protective Order (Dkt. 122).

20   In addition to the foregoing, and as mentioned, the parties also negotiated several case management

21   agreements, such as the Stipulation and Order Concerning Discovery Limits (Dkt. 308).

22           38.   In some instances, IPPs were forced to return to the Court to seek modifications to the

23   foregoing documents due to changed circumstances.

24           D.    Defendants’ Document Productions and IPPs’ Review Efforts

25           39.   Document discovery was largely closed when the settlements were reached.

26   Defendants had produced roughly 2,752,883 documents to IPPs, comprised of 10,563,206 Bates-

27   numbered pages and 1.4 terabytes of data.

28
     Declaration of Adam Zapala in Support of Indirect Purchaser Plaintiffs’ Motion For
     Award of Attorneys’ Fees, Reimbursement of Expenses, and Class Representative                         8
     Service Awards; Case No. 3:15-cv-03820
        Case 3:15-cv-03820-JD Document 548-2 Filed 08/13/19 Page 10 of 22




 1           40.   The document productions in this case have been large, even when compared to similar

 2   complex antitrust cases. Defendants have produced to IPPs over 140 separate document productions.

 3   All of these productions have required indexing, logging, processing and uploading to IPPs’

 4   document review platform.

 5           41.   To make matters more complex, many of these documents were produced in Japanese,

 6   Chinese, or Korean.

 7           42.   To effectively manage and review this colossal amount of material, IPPs drafted,

 8   edited, and circulated for review a document review manual. This manual informed the reviewers

 9   about the facts of the case, the review platform and the workflow procedure for the review itself.

10   Given the iterative nature of any document review, these protocols and workflows have had to be

11   altered over time because of lessons learned or the status of the review at any point in time. The

12   document review teams typically had calls on a weekly basis to coordinate efforts and discuss their

13   findings.

14           43.   IPPs also had to organize teams of reviewers responsible for prepping counsel for

15   depositions. These tasks included identifying custodial files, creating “proof charts” and other work

16   product aimed as summarizing the deposition target’s best documents. In addition, because many of

17   these documents were produced in foreign languages (Japanese most commonly, but also Korean and

18   Chinese), once the above process was complete, IPPs worked to identify those documents that were

19   worthy of obtaining a certified translation for purposes of a deposition exhibit. Those documents

20   were then identified, culled, and sent to outside vendors for a certified translation. Coordinating

21   translation and review in this manner was done with the purpose, and effect, of reducing duplicative

22   translations and for efficiency.

23           44.   There is no question that this aforementioned process identified the important evidence

24   in this case. The process was made even more complex because, as noted, many of the documents

25   were produced in foreign languages. These documents required review by attorneys fluent in those

26   foreign languages, who then had to determine which documents were sufficiently relevant to the

27   litigation to require full English translations and, in certain cases, certified translations for use in

28
     Declaration of Adam Zapala in Support of Indirect Purchaser Plaintiffs’ Motion For
     Award of Attorneys’ Fees, Reimbursement of Expenses, and Class Representative                         9
     Service Awards; Case No. 3:15-cv-03820
         Case 3:15-cv-03820-JD Document 548-2 Filed 08/13/19 Page 11 of 22




 1   depositions. Though expensive and time consuming, the online database and process developed by

 2   IPPs permitted them to efficiently prioritize documents and custodians.

 3            45.   IPPs ordered certified translations for 315 documents, those identified by IPPs as being

 4   critical to use in depositions.

 5            46.   In order to contain costs and maintain resources for the benefit of the Class, IPPs made

 6   the decision that no English language document reviewer could bill at a rate higher than $250 per

 7   hour for initial document review. Foreign language document reviewers were given a cap of $300

 8   per hour.

 9            47.   During the initial discovery phase and particularly in the deposition phase, the

10   document review required daily commitment. The process involved significant communications with

11   IT specialists to manage, load and assist in the rolling document productions. While these issues were

12   technical in nature, they required meet and confers with the Defendants.

13            E.    Plaintiffs’ Document Collection and Productions

14            48.   In addition to the offensive discovery outlined above, IPPs were required to respond to

15   discovery and to produce relevant documents to Defendants from the eight Class Representatives. In

16   total, Defendants jointly served 47 Requests for Production of Documents on IPPs’ Class

17   Representatives. IPPs responded individually to each of these requests, producing documents on:

18   April 18, 2017, and made subsequent productions on May 5, 2017, July 14, 2017, May 11, 2018, May

19   17, 2018, May 18, 2018, May 22, 2018, May 24, 2018, and June 29, 2018. IPPs’ counsel spent

20   significant time responding to Defendants’ discovery requests aimed at each of the eight Class

21   Representatives and in assisting Class Representatives in the search and production of relevant

22   documents.

23            49.   In addition to responding to Requests for Production of Documents, Defendants also

24   served a total of eleven interrogatories on the eight Class Representatives. IPPs spent time and

25   resources with their clients researching and responding to these inquiries.

26

27
28
     Declaration of Adam Zapala in Support of Indirect Purchaser Plaintiffs’ Motion For
     Award of Attorneys’ Fees, Reimbursement of Expenses, and Class Representative                       10
     Service Awards; Case No. 3:15-cv-03820
        Case 3:15-cv-03820-JD Document 548-2 Filed 08/13/19 Page 12 of 22




 1           F.    Depositions

 2           50.   Lead Counsel for IPPs and Supporting Counsel have also spent significant time

 3   preparing for and taking the depositions of Defendants’ employees and former employees.

 4   Conspiracy cases are document heavy and depositions are a critical component of a Plaintiffs’ burden

 5   to prove their case.

 6           51.   IPPs have taken 15 depositions of Defendants’ employees or former employees in

 7   either their Fed. R. Civ. Proc. 30(b)(1) or 30(b)(6) capacity. IPPs used approximately 229 exhibits

 8   in these depositions, and all of these depositions required a language interpreter, adding to the length

 9   and complexity of the questioning. To increase efficiency, IPPs coordinated taking these depositions

10   with DPPs, where feasible.

11           52.   In one case, Defendant KOA’s employee, Hideaki Matsushita, refused to appear for

12   deposition in the United States, thus requiring IPPs to organize a trip to Japan. Adding to the

13   complexity, deponents in Japan are precluded from appearing voluntarily. IPPs, therefore, were

14   required to prepare motions with the Court, obtain deposition rooms at the U.S. Consulate or

15   Embassy, and prepare to obtain a deposition visa after a diplomatic exchange between the United

16   States and Japan. Because the settlements in this case were procured before this deposition was set

17   to occur, IPPs never took this deposition, but completed the preparatory work necessary to do so.

18           53.   In addition to the depositions taken above, Defendants also noticed and took the

19   deposition of a corporate representative from Linkitz Systems, Inc., which IPPs defended. Lead and

20   Supporting Counsel prepared their Class Representative, who had never been deposed before, for the

21   deposition, through several in person meetings and telephone calls.

22           G.    Non-Party Discovery

23           54.   IPPs have also engaged in extensive, and protracted, non-party discovery. On August

24   24, 2017, Plaintiffs served an initial tranche of Rule 45 subpoenas seeking documents and

25   transactional data from 25 non-party resistors distributors. Obtaining this discovery was critical to

26   IPPs’ case for purposes of demonstrating pass-through of the overcharge.

27
28
     Declaration of Adam Zapala in Support of Indirect Purchaser Plaintiffs’ Motion For
     Award of Attorneys’ Fees, Reimbursement of Expenses, and Class Representative                        11
     Service Awards; Case No. 3:15-cv-03820
        Case 3:15-cv-03820-JD Document 548-2 Filed 08/13/19 Page 13 of 22




 1           55.   Though additional documents were sought, IPPs were primarily interested in receiving

 2   both the distributors’ purchasing data and their sales data to demonstrate pass-through to the IPP

 3   classes. Counsel for IPPs spent significant time meeting and conferring with representatives of the

 4   non-party distributors to obtain usable data.

 5           56.   Over the course of two years, IPPs were successful in obtaining useable transactional

 6   data from the vast majority of the subpoena recipients. The subpoenaed entities produced 10.68 GB

 7   of transactional data, amounting to hundreds of thousands of purchases and sales records.

 8                                           MOTION PRACTICE

 9           57.   IPPs also engaged in prolonged motion practice before the Court, largely concerning

10   discovery. On November 19, 2015, the Department of Justice (“DOJ”) moved to intervene in this

11   case for the sole purpose of seek a limited and temporary stay of discovery, in light of then-ongoing

12   criminal grand jury investigations. Dkt. 61-1

13           58.   On December 31, 2015, Hon. Judge Ronald Whyte requested proposed orders from

14   Defendants, DPPs, and IPPs, setting forth each parties’ respective position on the DOJ’s requested

15   stay. Dkt. 91. IPPs met and conferred with DPPs and Defendants over the course of a week, and

16   when it became clear the parties were at an impasse, IPPs filed their proposed order on January 8,

17   2016. Dkt. 101. The Court held a hearing on this matter on January 29, 2016.

18           59.   On January 22, 2016, IPPs filed a brief supporting the provisions included in IPPs’

19   Proposed Order and responding to other parties’ proposals. Dkt. 107. On February 16, 2016, the

20   Court issued an order that, inter alia, stayed discovery for a period of two months, until April 18,

21   2016, and on April 1, 2018, after significant meet and confer, the Parties and the Department of

22   Justice stipulated to lift the discovery stay, subject to a few limitations. Dkt. 120.

23           60.   IPPs also spent substantial time in connection with preparing for class certification

24   motion, including preparing for their expert’s report, working with their experts to analyze

25   Defendants’ transactional data, non-party document productions, Defendants’ pricing, and other class

26   certification and merits-related issues. But, the settlements reached obviated the need for further

27   proceedings and costs related to class certification.

28
     Declaration of Adam Zapala in Support of Indirect Purchaser Plaintiffs’ Motion For
     Award of Attorneys’ Fees, Reimbursement of Expenses, and Class Representative                     12
     Service Awards; Case No. 3:15-cv-03820
         Case 3:15-cv-03820-JD Document 548-2 Filed 08/13/19 Page 14 of 22




 1            61.   Lead Counsel worked with their experts to obtain the necessary documents and data to

 2   build econometric models to demonstrate overcharge, pass-through, and damages, in preparation for

 3   class certification and focused on the merits.

 4                                        SETTLEMENT PROCESS

 5            62.   IPPs engaged in extensive settlement negotiations with the Settling Defendants after

 6   significant discovery in this litigation. As described more fully below and in IPPs’ motion for

 7   preliminary approval, the parties held multiple in-person and telephonic meetings, as well as

 8   exchanged information and settlement proposals. The proposed settlements were arrived at only after

 9   both sides had the opportunity to be fully informed of the relative strengths and weaknesses of their

10   positions, litigation risks, and issues involving ability to pay.

11            63.   On July 5, 2018, IPPs settled with HDK. This settlement required HDK to pay $900,000

12   for the benefit of the IPP class. In addition to the cash component, HDK was required to cooperate

13   with IPPs to assist them in the further prosecution of the case.

14            64.   Based on the data provided to IPPs, the settlement with HDK represents more than

15   300% of HDK’s affected commerce (e.g., sales to distributors) during the relevant class period.

16            65.   On August 24, 2018, IPPs settled with ROHM. This settlement required ROHM to pay

17   $2 million for the benefit of the IPP class. In addition to the cash component, ROHM would provide

18   certain cooperation to IPPs to assist them in further prosecution of the case.

19            66.   Based on the data provided to IPPs, the settlement with ROHM represents

20   approximately 8.8% of ROHM’s affected commerce during the relevant class period.

21            67.   On September 19, 2018, IPPs settled with Kamaya. This settlement required Kamaya

22   to pay $2 million for the benefit of the IPP class. In addition to the cash component, Kamaya would

23   provide certain cooperation to IPPs to assist them in further prosecution of the case.

24            68.   Based on the transactional data provided to IPPs during the course of litigation, IPPs

25   have calculated that Kamaya’s relevant commerce (sales to distributors in the United States during

26   the class period) was approximately $13.7 million. Accordingly, the settlement with Kamaya

27   represents approximately 14.6% of Kamaya’s relevant commerce during the relevant class period.

28
     Declaration of Adam Zapala in Support of Indirect Purchaser Plaintiffs’ Motion For
     Award of Attorneys’ Fees, Reimbursement of Expenses, and Class Representative                     13
     Service Awards; Case No. 3:15-cv-03820
        Case 3:15-cv-03820-JD Document 548-2 Filed 08/13/19 Page 15 of 22




 1           69.   The cooperation provisions in the HDK, Kamaya, and ROHM settlements provided

 2   IPPs with significant leverage in negotiations with Panasonic and KOA—the two defendants with the

 3   largest volume of commerce.

 4           70.   On September 28, 2018, IPPs settled with KOA. This settlement required KOA to pay

 5   $18.5 million for the benefit of the IPP class. In addition to the cash component, KOA would provide

 6   certain cooperation to IPPs to assist them in further prosecution of the case.

 7           71.   IPPs engaged in settlement negotiations with Defendant KOA for many months. These

 8   negotiations included assistance from a nationally renowned mediator and the exchange of

 9   confidential information reflecting the parties’ respective views of liability and damages. The case

10   did not settle at the mediation, despite the substantial efforts of the parties and the mediator. With

11   the continued assistance of the mediator, the parties engaged in several additional discussions and

12   negotiations regarding an appropriate settlement in the weeks following the mediation. These

13   negotiations were hard fought. The proposed settlement was only agreed upon after the exchange of

14   information, continued dialogue between the parties, and negotiation concerning appropriate financial

15   consideration. Based on the data provided to IPPs, the settlement with KOA represents approximately

16   8.5% of their sales to distributors during the relevant class period.

17           72.   On October 4, 2018, IPPs settled with Panasonic. This settlement required Panasonic

18   to pay $10 million for the benefit of the IPP class. IPPs have calculated that the settlement with

19   Panasonic represents approximately 6.2% of Panasonic’s relevant commerce (approximately $161.2

20   million in sales to distributors during the class period).

21           73.   The Settling Defendants’ cumulative commerce to distributors during the class period

22   is approximately $415.3 million on a joint and several basis. The cumulative settlement fund

23   established by these three settlements is $33,400,000.00 ($33.4 million) or 8% of their overall sales,

24   which represents an excellent recovery for the Classes. Indeed, as explained in IPPs’ motion for

25   preliminary approval, the overall recovery to the IPPs constitutes more than 100% of damages.

26           74.   The foregoing settlements are truly excellent recoveries for the classes in the view of

27   Lead Counsel.

28
     Declaration of Adam Zapala in Support of Indirect Purchaser Plaintiffs’ Motion For
     Award of Attorneys’ Fees, Reimbursement of Expenses, and Class Representative                      14
     Service Awards; Case No. 3:15-cv-03820
        Case 3:15-cv-03820-JD Document 548-2 Filed 08/13/19 Page 16 of 22




 1           75.   On December 14, 2018, IPPs sought preliminary approval of the foregoing settlements.

 2   Dkt. 514. On June 17, 2019, after supplemental information was provided, the Court granted

 3   preliminary approval of the settlements. Dkt. 545.

 4              NOTICE TO CLASS MEMBERS AND CLASS MEMBER RESPONSES

 5           76.   Counsel for IPPs consulted with and engaged recognized experts in the class action

 6   notice field, A.B. Data, for the purpose of providing the class with notice of the proposed settlements.

 7           77.   The Notice Program, developed in consultation with A.B Data, provided for (1)

 8   individual mailed notice to Class Members who could be identified through reasonable efforts (i.e.,

 9   individual notice); (2) multiple and targeted publications of the class notice in those paid media outlets

10   most likely to inform potential class members about the settlements (i.e., publication notice); (3)

11   press releases (i.e., earned media) that were uniquely targeted to potential Class Members; (4) the

12   placement of the class notice on internet banner advertisements, including through social media

13   outlets; (4) the establishment of a settlement website that provided notice of the settlements; and (5)

14   a toll free telephone support line to service class members’ inquiries regarding the notice, which in

15   turn, permitted them to request a copy of the notice delivered via direct mail. See, e.g., December

16   18, 2018 Declaration of Eric Schachter in Support of Motion for Preliminary Approval of Class

17   Action Settlements, Dkt. 518.

18           78.   On June 17, 2019 this Court approved IPPs’ Notice Program. Dkt. 545. Notice was

19   sent directly to Class Members pursuant to the Notice Program (see Dkt. 518-12 (Long-Form Notice);

20   Dkt. 518-4 (Short-Form Notice)) and was published on July 29, 2019. See also Dkt. 514.

21           79.   Thus far, IPPs have received no objections to any of the settlements, the Notice

22   Program, to the request for attorneys’ fees or to the request for reimbursement of litigation expenses,

23   which were all outlined in the notices. However, the deadline for Class Members to request exclusion

24   or bring objections has not yet passed, as that deadline is September 17, 2019.

25                          CLASS REPRESENTATIVES’ CONTRIBUTIONS

26           80.   The eight Class Representatives in this litigation have remained actively involved

27   throughout the litigation of this case and counsel has kept them apprised regularly with updates

28
     Declaration of Adam Zapala in Support of Indirect Purchaser Plaintiffs’ Motion For
     Award of Attorneys’ Fees, Reimbursement of Expenses, and Class Representative                          15
     Service Awards; Case No. 3:15-cv-03820
         Case 3:15-cv-03820-JD Document 548-2 Filed 08/13/19 Page 17 of 22




 1   regarding the case. IPPs request a service award for the class representatives in the amount of $2,500

 2   each.

 3            81.    Class Representative Linkitz Systems, Inc. (“Linkitz”) is a designer and manufacturer

 4   of a “wearable technology” for children, a component of which is linear resistors. During the class

 5   period, Linkitz purchased linear resistors from the Defendants. Aside from diligently performing

 6   their other Class Representative duties, Linkitz preserved, searched for, collected, and produced 1286

 7   pages of documents.

 8            82.    Class    Representative     Microsystems     Development       Technologies,      Inc.

 9   (“Microsystems”) offers custom microprocessor application design and development for consumers,

10   a component of which is linear resistors. During the class period, Microsystems purchased linear

11   resistors from the Defendants. Aside from diligently performing their other Class Representative

12   duties, Microsystems preserved, searched for, collected, and produced 16,796 pages of documents.

13            83.    Class Representative Nebraska Dynamics, Inc. (“Nebraska Dynamics”) provides

14   custom electronics design and prototype development services, a component of which used linear

15   resistors.     During the class period, Nebraska Dynamics purchased linear resistors from the

16   Defendants. Aside from diligently performing their other Class Representative duties, Nebraska

17   Dynamics preserved, searched for, collected, and produced 1,084 pages of documents.

18            84.    Class Representative MakersLED LLC designs and manufactures products that make

19   LED fixtures easier to build, and in part uses linear resistors. During the class period, MakersLED

20   LLC purchased linear resistors from the Defendants. Aside from diligently performing their other

21   Class Representative duties, MakersLED preserved, searched for, collected, and produced 3,995

22   pages of documents.

23            85.    Class Representative Top Floor Home Improvements (“Top Floor”) offers general

24   contracting and other home improvements. During the class period, Top Floor purchased linear

25   resistors from the Defendants. Aside from diligently performing their other Class Representative

26   duties, Top Floor also preserved, searched for, collected, and produced documents.

27
28
     Declaration of Adam Zapala in Support of Indirect Purchaser Plaintiffs’ Motion For
     Award of Attorneys’ Fees, Reimbursement of Expenses, and Class Representative                      16
     Service Awards; Case No. 3:15-cv-03820
         Case 3:15-cv-03820-JD Document 548-2 Filed 08/13/19 Page 18 of 22




 1            86.   Class Representative Angstrom, Inc. (“Angstrom”) is manufacturer of “Arc-Spark

 2   Emission Spectrometers” for metals analysis, upgrade systems and service. During the class period,

 3   Angstrom purchased linear resistors from the Defendants. Aside from diligently performing their

 4   other Class Representative duties, Angstrom preserved, searched for, collected, and produced 1,286

 5   pages of documents.

 6            87.   Class Representative In Home Tech Solutions, Inc. (“In Home Tech”) is TV repair

 7   company, which purchases linear resistors to use in its repairs. During the class period, In Home

 8   Tech purchased linear resistors from the Defendants. Aside from diligently performing their other

 9   Class Representative duties, In Home Tech preserved, searched for, collected, and produced 31 pages

10   of documents.

11            88.   Class Representative Anthony Sakal conducts repairs on various electronic devices for

12   individuals and entities; he purchased linear resistors for use in the products he repairs. During the

13   class period, Mr. Sakal purchased linear resistors from the Defendants. Aside from diligently

14   performing his other Class Representative duties, Mr. Sakal preserved, searched for, collected, and

15   produced 680 pages of documents.

16            89.   Each of the above Class Representatives filed a class action lawsuit in the Northern

17   District of California against manufacturers of resistors and their U.S. subsidiaries alleging that they

18   conspired to fix the prices of linear resistors. Each decided to serve as a Class Representative in this

19   litigation not only to obtain compensation for itself but also to obtain relief on behalf of the entire IPP

20   class, and each performed diligently in their roles.

21            90.   Over the past three and a half years, representatives from each of the above-listed Class

22   Representatives (or representatives of the entities serving as Class Representatives) have diligently

23   performed their duties to assist Lead Counsel in prosecuting this case, investing significant efforts to

24   complete specific tasks to benefit the lawsuit and the Class, and fulfilling their role as the Class

25   Representative.

26            91.   Each of the Class Representatives actively assisted Lead Counsel in conducting

27   investigation into the resistors industry, and into Defendants’ price fixing, for the purpose of forming

28
     Declaration of Adam Zapala in Support of Indirect Purchaser Plaintiffs’ Motion For
     Award of Attorneys’ Fees, Reimbursement of Expenses, and Class Representative                           17
     Service Awards; Case No. 3:15-cv-03820
         Case 3:15-cv-03820-JD Document 548-2 Filed 08/13/19 Page 19 of 22




 1   the allegations in IPPs’ complaints. Each assisted Lead Counsel in drafting and reviewing the original

 2   and amended complaints filed in this case, as well as several other key case filings.

 3            92.   After the original complaint was filed, the Class Representatives continued to

 4   frequently consult with Lead Counsel regarding case strategy and monitored the litigation’s progress

 5   through regular phone calls and emails with counsel.

 6            93.   Each Class Representative worked with counsel to search for, preserve, review, and

 7   produce to Defendants relevant and responsive documents. Lead Counsel regularly conferred with

 8   each Class Representative, either personally or via their respective counsel, over the telephone

 9   regarding the possible locations and existence of discoverable documents.

10            94.   Each Class Representative also diligently responded to Interrogatories propounded

11   upon them, which included assisting counsel in drafting and reviewing those responses, and

12   approving and executing the final versions.

13            95.   Each of the Class Representatives discussed with counsel the key aspects of the

14   proposed settlements with each of the five Defendant families, asked questions regarding those

15   settlements, and determined that each settlement was fair and in the best interests of the Class.

16            96.   In sum, I estimate that each Class Representative spent between 30 and 40 hours

17   performing their duties, to benefit the IPP class.

18            97.   Lead Counsel never promised any of the Class Representatives a service award.

19   However, in my experience as Lead Counsel in this and several other large class actions, I believe

20   that the Class Representatives in this case have contributed extensively to this litigation, and fulfilled

21   their duties to a great benefit to the Class.

22                                  ATTORNEYS’ FEES AND EXPENSES

23            A.    IPP Counsel’s Attorneys’ Fees and Expenses

24            98.   Lead Counsel for IPPs have employed many measures to ensure that the lodestar figure

25   presented herein is not improperly inflated. Accordingly, Lead Counsel for IPPs required regular

26   reporting of detailed time records from Supporting Counsel. In doing so, Lead Counsel for IPPs

27   required detailed backup time to ensure that Supporting Counsel were not duplicating efforts or

28
     Declaration of Adam Zapala in Support of Indirect Purchaser Plaintiffs’ Motion For
     Award of Attorneys’ Fees, Reimbursement of Expenses, and Class Representative                          18
     Service Awards; Case No. 3:15-cv-03820
        Case 3:15-cv-03820-JD Document 548-2 Filed 08/13/19 Page 20 of 22




 1   billing for time that was not directed by Lead Counsel for IPPs. Even in connection with this motion,

 2   for example, Lead Counsel exercised additional billing judgment and further eliminated substantial

 3   time from the lodestar submission.

 4           99.   Lead Counsel also employed other efforts and safeguards to ensure that billings were

 5   reasonable and not duplicative. For example, Lead Counsel for IPPs have (1) capped the hourly rate

 6   for attorney document review to $250 per hour and $300 per hour for foreign language document

 7   review, regardless of years of experience; (2) to avoid duplication of effort and achieve other

 8   efficiencies, provided strict guidelines to Supporting Counsel that they were only to work on the case

 9   at the direction Lead Counsel for IPPs and that only time authorized would be included in an

10   application to the Court; and (3) required Supporting Counsel to at regular periodic intervals submit

11   contemporaneous time records to ensure compliance with Lead Counsel for IPPs’ guidelines.

12           100. Attached as Exhibit 2 is the total lodestar incurred by CPM in this case. The hourly

13   rates for the attorneys, paralegals and law clerks at my firm included in Exhibit 2 are the usual and

14   customary hourly rates charged by CPM on a historical rate basis. The total number of hours spent

15   by my firm during the relevant time period of time was 16,314.40 hours, with a corresponding

16   historical lodestar of $5,512,217.50. This summary was prepared from contemporaneous, daily time

17   records regularly prepared and maintained by my firm.

18           101. Attached hereto as Exhibit 3 is a summary of the total hours and lodestar of all IPP

19   counsel—Lead Counsel for IPPs and Supporting Counsel—that participated in the joint prosecution

20   of this litigation. The total number of hours spent by all IPP Plaintiffs’ Counsel during this time

21   period, including Lead Counsel for IPPs and Supporting Counsel is 33,818.65 hours, with a

22   corresponding lodestar of $11,480,920. All Supporting Counsel firms were instructed to only submit

23   time and lodestar for work done during the Relevant Period, which is after appointment of Lead

24   Counsel to present, as well as capping certain services (i.e. document review) at particular hourly

25   rates and eliminating other time based on the discretion and billing judgment of Lead Counsel for

26   IPPs.

27
28
     Declaration of Adam Zapala in Support of Indirect Purchaser Plaintiffs’ Motion For
     Award of Attorneys’ Fees, Reimbursement of Expenses, and Class Representative                      19
     Service Awards; Case No. 3:15-cv-03820
        Case 3:15-cv-03820-JD Document 548-2 Filed 08/13/19 Page 21 of 22




 1           B.    Supporting Counsel’s Attorney Fees and Expenses

 2           102. Attached hereto as Exhibits 7-16 are detailed declarations with attached exhibits from

 3   all Supporting Counsel submitting time in the case, setting forth the time and costs they have incurred

 4   in this litigation, firm resumes, and their individual contributions to this case.

 5                                                    COSTS

 6           103. Attached hereto as Exhibit 4 is a chart outlining the itemized costs and expenses

 7   incurred by CPM during the Relevant Period. These itemized expenses and costs are separate and

 8   apart from any costs incurred by the Litigation Fund, as more fully explained herein. My firm

 9   expended $21,788.95 in unreimbursed costs and expenses in connection with the prosecution of this

10   litigation. They were incurred by my firm on behalf of the Class on a contingent basis and have not

11   been reimbursed. The expenses incurred in this Action are reflected in the books and records of my

12   firm. No outside litigation funders have been used in this case. All costs have been advanced by

13   counsel for IPPs. These expenses do not include assessments made for purposes of the Resistors

14   Litigation Fund.

15           104. Exhibit 5, attached hereto, contains a compilation of each firm’s unreimbursed costs

16   and expenses in the amount of $50,497.47. These costs and expenses are supported by each firm’s

17   separate declaration in support of fees and costs. These expenses do not include assessments made

18   for purposes of the Resistors Litigation Fund.

19           105. As noted, Lead Counsel also established a Litigation Fund to finance the prosecution

20   of this litigation against the Defendants. Counsel, including Lead Counsel for IPPs and Supporting

21   Counsel, contributed to the Litigation Fund. A total of $1,387,079.41 in necessary litigation costs

22   and expenses were incurred to the Litigation Fund that remain unreimbursed. Attached hereto as

23   Exhibit 6 is an accounting of these costs and expenses. Including in that exhibit and summary chart

24   is a compilation of invoices unreimbursed from the Litigation Fund. As noted, none of these

25   expenditures have been included for reimbursement in any of the individual fee and expense

26   declarations of any Supporting Counsel or from Lead Counsel.

27
28
     Declaration of Adam Zapala in Support of Indirect Purchaser Plaintiffs’ Motion For
     Award of Attorneys’ Fees, Reimbursement of Expenses, and Class Representative                       20
     Service Awards; Case No. 3:15-cv-03820
        Case 3:15-cv-03820-JD Document 548-2 Filed 08/13/19 Page 22 of 22




 1           106. In total, between the firms’ total expenses (Exhibit 5) and the incurred expenses from

 2   the Litigation Fund (Exhibit 6), a total of $1,437,576.88 in necessary litigation costs and expenses

 3   remain unreimbursed.

 4           107. The cost summaries attached as Exhibit 7-16 to Supporting Counsels’ declarations are

 5   derived from each of the respective firms’ accounting records as kept in the ordinary course of

 6   business.

 7           I declare that the foregoing is true and correct to the best of my knowledge. Executed on

 8   August 13, 2019 in Burlingame, California.

 9
                                                     /s/ Adam J. Zapala
10                                                   Adam J. Zapala
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28
     Declaration of Adam Zapala in Support of Indirect Purchaser Plaintiffs’ Motion For
     Award of Attorneys’ Fees, Reimbursement of Expenses, and Class Representative                    21
     Service Awards; Case No. 3:15-cv-03820
